PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/530,121
Filing Date: 31 Oct 2014
Appellant(s): McCormack et al.



__________________
Robert L. Showalter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 8-11, 15 and 17-19 and are rejected under 35 U.S.C. 103 as being unpatentable over SETH et al (2015/0178371 A1) in view of Cudak et al (2015/0264146 A1), and further in view of Naik et al (8,379,830 B1).
As per Claim 1, Seth teaches a computer-implemented method for managing an enterprise, the method comprising: establishing a web based chat communication session with a customer (Figure 6 – Reference 602; Page 10, Paragraph [0087]); monitoring a parameter associated with the web based chat communication session, which is associated with an emotional state of the customer (Figure 1 – Reference 160; Figure 2 – Reference 216; Page 2, Paragraph [0023]; Page 7, Paragraph [0059]); and computing a confidence score on a scale based on the monitored parameter of the web based chat communication session (Page 3, Paragraph [0026]; Page 7, Paragraph [0059]).
(Note: In paragraph [0023], Seth describes a feature that monitors and indicates an emotion of a customer associated with a particular message [web chat]. In paragraph [0059], Seth describes an emotion analyzer module and the prediction of customer satisfaction [satisfaction is an emotional state] by the use of metrics [confidence scores] that include customer satisfaction score [CSAT], net promoter score [NPS] and customer effort score [CES])
threshold based on the confidence score of the web based chat communication session, confidence scores of other current web based chat communications at the enterprise; and comparing the confidence score with the calculated threshold. However, Cudak teaches computing a threshold based on the confidence score of the web based chat communication session (Page 1, Paragraphs [0016] and [0017]), confidence scores of other current web based chat communications at the enterprise (Page 2, Paragraphs [0024] and [0025]); and comparing the confidence score with the calculated threshold (Page 1, Paragraph [0017]).
(Note: In paragraph [0016], Cudak indicates that communication may be a written message [e.g. text, email or chat] or a phone call. In paragraph [0017], Cudak describes a target sentiment as a numerical sentiment threshold [i.e. confidence score of the web based chat communication session] and indicates that communication may be initiated [i.e. escalation from chat to voice call] when the current communication sentiment exceeds the established threshold])
(Note: In paragraph [0024], Cudak describes the monitoring of current online activity [i.e. web based chat communications] of a plurality of communications [i.e. other current web based chat communications at the enterprise] to determine a current average sentiment for the group of users. In paragraph [0025], Cudak describes communication being initiated in response to the current average sentiment [for a group of users] exceeds the numeric sentiment threshold)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Seth with the method as taught by Cudak to provide a system of quality control where a customer communication may be elevated upon detecting that customer dissatisfaction level exceeds an acceptable level in an attempt to retain the customer’s business. 
threshold based on an availability of resources at the enterprise; and allocating a select one of the resources to the web based chat communication session, wherein a determination of when the allocation is performed is based on the comparing of the computed confidence score with the calculated threshold.
However, Naik teaches computing a threshold based on an availability of resources at the enterprise; and allocating a select one of the resources to the web based chat communication session, wherein a determination of when the allocation is performed is based on the comparing of the computed confidence score with the calculated threshold (Column 3, Lines 10-18; Column 6, Lines 59-66; Column 7, Lines 1-12; and Column 9, Lines 38-45). 
(Note: In Column 2, Lines 49 and 50; Naik describes an interaction as an exchange between a user and either an automated system or a live agent. In Column 3, Lines 10-18; Naik describes a threshold value being dynamically reset in accordance with external values [i.e. computing a threshold] which Naik describes as factors situated or being outside of something; and acting or coming from without [i.e. other interactions within the enterprise])
(Note: In Column 9, Lines 38-45; Naik describes a dynamic trigger where in a circumstance where a large number of agents are available, the threshold to transfer interactions is lower, while if the number of live agents is fewer, then the threshold to transfer interactions is higher. Combining the elements taught by Cudak [i.e. current individual sentiment confidence score and current group average sentiment confidence score] with the agent availability described by Naik results in recited threshold computing) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Seth and Cudak with the method as taught by 
As per Claims 2 and 11, the combination of Seth, Cudak and Naik teaches wherein the web based chat communication session is an automated web based chat communication session (Naik: Column 2, Lines 49 and 50). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Seth and Cudak with the method and system as taught by Naik to seek to mitigate customer dissatisfaction by escalating a communication from a resource that is unable to resolve the customer issue to a resource that can resolve the issue.
As per Claims 5 and 15, the combination of Seth, Cudak and Naik teaches wherein the computed confidence score is dynamic as described in Claim 1. (Note: The dynamic trigger described by Naik is used to varying a threshold based on the level of agent availability). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Seth and Cudak with the method and system as taught by Naik to seek to mitigate customer dissatisfaction by escalating a communication from a resource that is unable to resolve the customer issue to a resource that can resolve the issue.
As per Claims 8, 9, 17 and 18, the combination of Seth, Cudak and Naik teaches routing the web based chat communication session to the allocated select one of the resources; wherein the allocated select one of the resources is associated with one of a reserve agent, an agent, a supervisor, or a Subject Matter Expert (SME) (See Naik: Column 7, Lines 8-12). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Seth and Cudak with the method and system as taught 
As per Claim 10, the combination of Seth, Cudak and Naik teaches a method as described in Claim 1 above. Seth also teaches a processor coupled to memory that includes program code for managing an enterprise (Figure 8 – References 805, 810 and 820; Page 12, Paragraphs [0101] – [0103]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Seth and Cudak with the method and system as taught by Naik to seek to mitigate customer dissatisfaction by escalating a communication from a resource that is unable to resolve the customer issue to a resource that can resolve the issue.
As per Claim 19, the combination of Seth, Cudak and Naik teaches a method and system for managing an enterprise as described in Claims 1 and 10 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Seth and Cudak with the method and system as taught by Naik to seek to mitigate customer dissatisfaction by escalating a communication from a resource that is unable to resolve the customer issue to a resource that can resolve the issue.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SETH et al (2015/0178371 A1) in view of Cudak et al (2015/0264146 A1), and Naik et al (8,379,830 B1) as applied to Claims 1 and 10 above, and further in view of Liu et al (2013/0152000 A1).
As per Claims 6 and 14, the combination of Seth, Cudak and Naik teaches the method and system of Claims 1 and 10; but does not teach wherein the computed confidence score is computed by using fuzzy logic. However, Liu teaches teach wherein the computed confidence score is computed by using fuzzy logic (Page 3, Paragraph [0031]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Seth, Cudak and Naik with the method and system as taught by Liu to seek to mitigate customer dissatisfaction by escalating a communication from a resource that is unable to resolve the customer issue to a resource that can resolve the issue.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SETH et al (2015/0178371 A1) in view of Cudak et al (2015/0264146 A1), and Naik et al (8,379,830 B1) as applied to Claim 1 above, and further in view of Fink et al (2014/0188459 A1).
As per Claim 7, the combination of Seth, Cudak and Naik teaches the method of Claim 1; but does not teach enabling a supervisor to select the allocated select one of the resources based on the computed confidence score. However, Fink teaches enabling a supervisor to select the allocated select one of the resources based on the computed confidence score (Page 3, Paragraph [0040]). (Note: Fink describes a manager being displayed a sentiment score [i.e. confidence score] and transferring the customer to another company representative [i.e. selected one or resources])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Seth, Cudak and Naik with the method as taught by Fink to identify and address negative customer sentiment before the customer decides to discontinue use of the enterprise’s products and services thereby reducing profitability of the enterprise. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over SETH et al (2015/0178371 A1) in view of Cudak et al (2015/0264146 A1), and Naik et al (8,379,830 B1) as applied to Claim 10 above, and further in view of Waalkes et al (2008/0043987 A1).
As per Claim 16, the combination of Seth, Cudak and Naik teaches the system of Claim 10; but does not teach wherein the processor further executes the program code to optimize a number of active web based chat communication sessions that require agent assistance. However, Waalkes teaches wherein the processor further executes the program code to optimize a number of active web based chat communication sessions that require agent assistance (Page 5, Paragraph [0046]). (Note: In paragraph [0046], Waalkes describes that performing a calculation to calculate the maximum number of sessions an agent may handle) 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Seth, Cudak and Naik with the system as taught by Waalkes to promote more efficient load balancing within a call center environment that factors in current call center conditions and agent abilities in an effort to prevent from overloading agents with more work than the agent can handle and reduce agent burnout.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over SETH et al (2015/0178371 A1) in view of Cudak et al (2015/0264146 A1), and Naik et al (8,379,830 B1) as applied to Claims 1, 10 and 19 above, and further in view of Watson et al (2008/0004945 A1).
As per Claims 21-23, the combination of Seth, Cudak and Naik teaches the computer-implemented method and system of Claims 1, 10 and 19 as described above. The combination of Seth, Cudak and Naik also teaches computing a threshold based on the confidence score and the availability of resources at the enterprise as described in Claim 1 above. 
The combination of Seth, Cudak and Naik does not teach computing a threshold based on a number of chat communication sessions with a similar confidence score. However, Watson teaches a number of communication sessions with a similar confidence score (Figure 7; Page 2, Paragraphs [0022] and [0023]; Page 4, Paragraph [0041] and [0045]; Page 5, Paragraph [0054]).
(Note: In paragraphs [0022] and [0023], Watson describes the automatic evaluation of an interaction and the generation of a corresponding score for a corresponding number of interactions [number of communication sessions with associated confidence scores]. Once the plurality of interactions are scored each interaction score is ranked relative to one another as illustrated in Figure 7. The clustering of interactions at or close to any particular score represents a number of communication sessions with a similar confidence score)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Seth, Cudak and Naik with the method and system as taught by Watson to capture and analyze current interaction activity including speech and text interaction to enable corrective intervention to occur during the interaction process.

(2) Response to Argument
	On page 17 of the Appeal Brief, Appellant argues that a prima facie case of obviousness has not been established to support a rejection of the pending claims because the combination of Lin and Naik does not teach or suggest at least computing a threshold based on the confidence score of the web based chat communication session, confidence scores of other current web based chat communications at the enterprise, and an availability of resources at the enterprise as recited in the independent claims (1, 10 and 19).
	The Examiner points to the fact that the most recent office action (Dated 09/02/2020) rejects independent claims 1, 10 and 19 based on a combination of prior art (Seth, Cudak and Naik) that does not include Liu.

	With respect to Claims 1, 10 and 19, Appellant argues that the combination of prior art (Seth, Cudak and Naik) does not teach or suggest at least computing a threshold based on the confidence score of the web based chat communication session, confidence scores of other current web based chat communications at the enterprise, and an availability of resources at the enterprise.
	The Examiner respectfully disagrees. Appellant does not appear to dispute that Seth teaches a confidence score (i.e. CSAT – customer satisfaction) of a web based chat communication session. In paragraphs [0024] and [0025], Cudak describes monitoring current online activity of a plurality of users to determine a current average sentiment for the group of users. In paragraph [0016], Cudak also describes the use of chat application messaging. Monitoring current online activity [i.e. chat application messaging] for determination of a current average sentiment clearly reads on computing confidence scores of other current web based chat communications at the enterprise.
In Column 9, Lines 38-45; Naik describes the creation of a dynamic trigger based on test data to determine potential thresholds which may be used to transfer interactions. Naik also indicates these thresholds may be varied based on external factors. Naik describes a circumstance where when a large number of agents are available, the threshold may be lower so that more calls are transferred; or when a fewer agents are available, the threshold may be higher so that less calls are transferred.
It is clear from this that Naik teaches a dynamic threshold calculated based on test data [Seth: a confidence score of a web based chat communication session + Cudak: confidence scores of other current web based chat communications at the enterprise] that is varied based on external factors [e.g. an availability of resources at the enterprise]. Making a decision to transfer a queued communication to an agent is achieved by comparing the dynamic threshold [based in part on current agent availability] to the computed confidence score.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and computer enabled method taught by Seth and Cudak with the method, system and computer enabled method taught by Naik to seek to mitigate customer dissatisfaction by escalating a communication from a resource that is unable to resolve the customer issue to a resource that can resolve the issue.
Claims 2, 5, 8 and 9 depend on Claim 1 and the rejection of these claims is maintained due to their dependency on a rejected base claim.
Claims 11, 15, 17 and 18 depend on Claim 10 and the rejection of these claims is maintained due to their dependency on a rejected base claim.
Claims 6 and 14 depend on Claims 1 and 10 and the rejection of these claims is maintained due to their dependency on a rejected base claim.
Claim 7 depends on Claim 1 and the rejection of this claim is maintained due its dependency on a rejected base claim.
Claim 16 depends on Claim 10 and the rejection of this claim is maintained due its dependency on a rejected base claim.
Claims 21-23 depend on Claims 1, 10 and 19 and the rejection of these claims is maintained due to their dependency on a rejected base claim.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KHARYE POPE/Examiner, Art Unit 2652                                                                                                                                                                                                        
Conferees:
/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652                                                                                                                                                                                                        
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.